EXHIBIT 32 Pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of Bay National Corporation (the “Company”) each certifies that to the best of his knowledge the Annual Report on Form 10-K for the year ended December 31, 2009 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in that Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Hugh W. Mohler Hugh W.
